Citation Nr: 1729722	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected chronic lumbar strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to March 1990.

This matter comes before the Board of Veterans'Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for the Veteran's service-connected chronic lumbar strain with degenerative joint disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The matter was remanded by the Board in September 2015 to obtain private treatment records.  Those records have been obtained and have been associated with the file as such there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations for her disability in May 2011 and June 2016.  Once VA undertakes the effort to provide an examination, it must provide an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016) states that, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Neither examination addresses these issues.  The most recent examination merely indicates that there is no evidence of pain with weight bearing without further analysis.  The prior VA examination also does not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination.
Second, the Veteran also has multiple sclerosis, which affects her lower extremities.    Although the examiner discusses this issue in the June 2016 examination, for example, the examiner indicates the Veteran uses a cane because of "MS...back", to the extent possible, the examiner should differentiate the functional impairment due to pain that is caused by the service-connected back disability from the functional impairment caused by non-service-connected Multiple Sclerosis."  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the Board also notes that the VA examination from May 2011 contains notations which indicate that the Veteran has muscle spasms and guarding which are not severe, but which result in an abnormal gait.  The VA examination from 2016, however, indicates that the Veteran has thoracolumbar spine spasm, but not muscle spasm, and that neither the guarding nor the spasm result in abnormal gait.  The examiner should also reconcile these inconsistencies.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the severity of her lumbosacral disability.

a) In order to comply with the Courts recent precedential decision in Correia v. McDonald, 38 Vet. App. 158 (2016), the examiner must test and record the range of motion for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is the case.

c) The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected lumbosacral spine disability, including any neurological manifestations.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

d) To the extent possible, the examiner should differentiate the functional impairment caused by the service-connected back disability from the functional impairment caused by the Veteran's non-service-connected Multiple Sclerosis condition.

3. After the above development has been completed, review the file and ensure that all development sought in this Remand is completed, re-adjudicate the issue of entitlement to an increased rating.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38U.S.C.A. §§5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. §7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. §20.1100(b) (2016).


